Citation Nr: 0123026	
Decision Date: 09/21/01    Archive Date: 09/24/01

DOCKET NO.  99-22 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to waiver of recovery of overpayment of 
nonservice-connected disability pension benefits in the 
amount of $4,887.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Michael A. Holincheck, Counsel




INTRODUCTION

The veteran served on active duty from February 1946 to May 
1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) Committee on 
Waivers and Compromises (Committee) in Lincoln, Nebraska, 
which denied the veteran's request for waiver of recovery of 
an overpayment of nonservice-connected disability pension 
benefits in the amount of $4,887.


REMAND

The Veterans Claims Assistance Act of 2000, Public Law 106-
475, effective November 9, 2000, became effective during the 
pendency of this appeal.  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 
12 Vet. App. 477(1999), opinion withdrawn and appeal 
dismissed sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  It 
also includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7(a), 114 Stat. 2096, 2099 (codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2001); see also 
VAOPGCPREC 11-00; Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991). 

The veteran is seeking a waiver of his current overpayment of 
$4,887.  In support of his claim he has submitted financial 
information that his income consisted of his monthly Social 
Security Administration (SSA) benefits.  He alleges that he 
is unable to repay the debt because it would constitute a 
financial hardship.

The veteran submitted evidence in June 2001 that he was a 
resident of a state veterans' home in Nebraska.  In addition, 
the veteran submitted a Medical Expense Report wherein he 
indicated that he was paying for his stay in the state 
veterans home.  The amount of reported payment was 
substantial in light of the veteran's reported income.

There is no indication in the claims folder that this 
additional information was considered in the context of the 
claim for a waiver of recovery of the veteran's debt.  
Further, the information submitted is less than clear as to 
whether or not the veteran is actually paying for his nursing 
home care.  As a result, this case must be remanded for the 
RO to address the change in status of the veteran and to 
verify whether he is personally bearing any of the cost 
associated with his care.

Accordingly, the veteran's case is REMANDED for the following 
actions:

1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
found in 38 U.S.C.A. §§ 5102, 5103, 
5103A (West Supp. 2001) and regulations 
published at 66 Fed. Reg. 45620-32 (Aug. 
29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)) as applicable, are fully 
satisfied. 

2.  The RO should contact the veteran 
and ask him to provide updated financial 
information.  He should also be asked to 
provide information regarding his stay 
in 

the state veterans' nursing home.  
Specifically, the veteran should be 
asked to report whether he is still in a 
nursing home.  If so, he should be 
required to say whether he is paying for 
any of his care and how much.  If he is 
no longer in the nursing home, he should 
identify the expenses he was required to 
pay during his nursing home stay and he 
should say how much he has paid.  

3.  Thereafter, the RO should re-
adjudicate this claim.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


